Citation Nr: 0506306	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.   
 
2.  Entitlement to a rating higher than 10 percent for a 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had service in the Air Force National Guard 
including verified periods of active duty for training from 
April 1967 to August 1967 and from July 1969 to December 
1969.  He also had additional service in the National Guard, 
including verified periods of active duty from March 1970 to 
June 1970 and from February 1985 to September 1985, as well 
as other periods of active duty for training and inactive 
duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and January 2003 RO rating 
decisions.  The May 2002 RO decision granted service 
connection and a 10 percent a dysthymic disorder.  The 
January 2003 RO decision denied service connection for sleep 
apnea.  In November 2004, the veteran testified at a Travel 
Board hearing at the RO.  

The Board notes that at the November 2004 Board hearing and 
in other statements, the veteran has raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Such issue is not directly before the Board 
at this time and is referred to the RO for appropriate 
action.  

The present Board decision addresses the issue of entitlement 
to service connection for sleep apnea.  The issue of 
entitlement to a rating higher than 10 percent for a 
dysthymic disorder is the subject of the remand at the end of 
the decision.  


FINDING OF FACT

The veteran's current sleep apnea began many years after 
service and was not caused by any incident of service.  




CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran is already service connected for a dysthymic 
disorder.  Sleep problems such as insomnia are sometimes 
symptoms of such disorder.  The veteran is presently seeking 
service connection for a physical disorder, sleep apnea.  The 
Board will address this claim in terms of the physical 
disorder known as sleep apnea.  Insomnia associated with the 
veteran's service connected dysthymic disorder will be 
addressed in a later decision at a later time.         

As noted above, the veteran had service in the Air Force 
National Guard including verified periods of active duty for 
training from April 1967 to August 1967 and from July 1969 to 
December 1969.  He also had additional service in the 
National Guard, including verified periods of active duty 
from March 1970 to June 1970 and from February 1985 to 
September 1985, as well as other periods of active duty for 
training and inactive duty for training.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of sleep apnea.  Some service medical 
records do refer to complaints of insomnia.  However, such 
complaints were discussed in association with his psychiatric 
problem.  For example, a March 1976 treatment entry noted 
that the veteran had symptoms of depression, insomnia, and 
anorexia.  The impression was depressive reaction and he was 
briefly hospitalized at that time.  An October 1985 mental 
health evaluation report noted that the veteran had 
complaints, including insomnia, in March 1976 and that he was 
hospitalized at that time.  The diagnoses pursuant to the 
health evaluation were dysthymic disorder (depressive 
neurosis) and a compulsive personality disorder.  Evaluations 
of the veteran during his periods of service make no 
reference to sleep apnea.  These facts provide negative 
evidence against his claim.  

The first post-service actual clinical evidence of any 
diagnosed sleep apnea is in 1993, several years after the 
veteran's periods of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

An August 1993 psychiatric evaluation report from M. I. 
Lipton, M.D., noted that as to medical problems, the only one 
the veteran could think of was sleep apnea.  The veteran 
stated that surgery had been suggested and that he planned to 
have such surgery in the next several months.  The diagnoses 
included PTSD and a history of alcohol dependence.  Sleep 
apnea with planned surgery was also indicated.  A December 
1995 psychiatric consultation report from S. Crane, M.D., 
noted diagnoses of PTSD, chronic; alcohol dependence, in 
remission; dysthymia secondary to PTSD, late onset.  
Obsessive compulsive, borderline, and perhaps paranoid 
personality traits were also diagnosed, as was obstructive 
sleep apnea by history.  

Subsequent VA and private treatment entries show treatment 
for sleep apnea on numerous occasions.  Other sleep 
complaints such as insomnia were also reported as related to 
the veteran's psychiatric problems.  A January 2004 statement 
from S. Alam, M.D., reported that he recommended that the 
veteran should be service-connected for PTSD and sleep apnea 
because it was very unlikely that his PTSD would ever get 
better without concurrent treatment of the sleep apnea.  The 
Board notes that Dr. Alam did not relate the veteran's sleep 
apnea to his service-connected dysthymic disorder or to his 
periods of service.  He solely indicated that such disorder 
affected his non-service-connected PTSD.  

The Board notes that these treatment records do not suggest 
that the veteran's current sleep apnea is related to his 
periods of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's current sleep apnea began years after his 
periods of service, without relationship to any incident of 
service.  

The veteran has alleged in statements and in his testimony 
that his current sleep apnea had its onset during his periods 
of service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current sleep apnea began many years after his 
periods of service and was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a December 2002 
letter, a January 2004 statement of the case, a March 2004 
supplemental statement of the case, a May 2004 supplemental 
statement of the case, at the Board hearing in November 2004, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for sleep apnea.  The discussions in the 
rating decision, the statement of the case, the supplemental 
statements of the case, and at the hearing held in November 
2004 have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

As a final point, the Board notes that VA examination and 
medical opinion, under 38 C.F.R. § 3.159(c)(4), is not 
required in this case.  Service records do not substantiate a 
specific in-service disease or injury for service connection 
purposes, and there is no medical indication of a 
relationship between the current condition and any in-service 
event.  See 38 C.F.R. § 3.159(c)(4)(B).  


ORDER

Service connection for sleep apnea is denied.  


REMAND

The other issue on appeal is entitlement to a rating higher 
than 10 percent rating for the veteran's service-connected 
dysthymic disorder.  

The veteran was last afforded a VA psychiatric examination in 
January 2002.  The diagnoses were dysthymic disorder; alcohol 
abuse, in remission; and PTSD from childhood trauma as well 
as his traumatic experiences during his time in the National 
Guard, chronic.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned.  

Subsequent private and VA treatment records indicate that the 
veteran has received treatment for his service-connected 
dysthymic disorder on multiple occasions and that the service 
connected condition may have worsened, though this is not 
clear as it appears the veteran has a personality disorder, 
PTSD related to pre-service events, as well as a service-
connected psychiatric disorder.  Service connection may not 
be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes obtaining recent treatment 
records and providing him with a current VA examination in 
order to attempt to distinguish between thee veteran's 
psychiatric disorders.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since February 2004 for 
psychiatric problems.  The RO should then 
obtain copies of the related medical 
records.  

2.  The RO should then have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his service-
connected dysthymic disorder.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
necessary for rating the veteran's 
service-connected dysthymic disorder (as 
opposed to non-service-connected PTSD 
related to pre or post-service events 
and/or a personality disorder) should be 
reported in detail.  

A GAF score, as to his service-connected 
dysthymic disorder, should be assigned and 
explained.  

If possible, the examiner is asked to 
distinguish between the veteran's service-
connected dysthymic disorder, PTSD caused 
by childhood trauma (as cited within the 
VA examination of January 2002), and a 
personality disorder (also cited within 
the VA examination of January 2002).  

Simply stated, the Board is attempting to 
determine the nature and extend of the 
veteran's psychiatric as caused by the 
veteran's military service.      

3.  Thereafter, the RO should review the 
claim for a higher rating for a dysthymic 
disorder.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


